Citation Nr: 0103896	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
separation of the left shoulder with degenerative changes and 
recurrent loss of strength, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for chronic fatigue, 
pitting edema, chest pain and cyanotic feet secondary to 
administration of Trazodone HCL.

3.  Entitlement to service connection for a liver disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
perforation of the left tympanic membrane.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

6.  Entitlement to a total disability rating based upon 
individual unemployability and due to service-connected 
disabilities (TDIU).
REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1982 and from September 1982 to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices in Roanoke, Virginia 
and Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed a February 1996 rating decision 
of the Roanoke, Virginia Regional Office, which denied the 
veteran's application to reopen claims of entitlement to 
service connection for a psychiatric disorder and for rupture 
of the left tympanic membrane.  That rating decision also 
denied service connection for chronic fatigue, pitting edema, 
chest pain and cyanotic feet secondary to administration of 
Trazodone HCL; and denied service connection for a liver 
disorder.  The veteran appealed those claims.

Subsequently, the veteran's claims file was transferred to 
the Lincoln, Nebraska Regional Office (RO), which in an 
August 1997 rating decision denied a claim of entitlement to 
an increased rating for a left shoulder disability; and 
denied a claim of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).  The veteran appealed those 
claims.  That rating decision also continued denial of the 
veteran's application to reopen his claims of entitlement to 
service connection for a psychiatric disorder and for rupture 
of the left tympanic membrane.  

The claims for service connection for (1) perforation of the 
left tympanic membrane, (2) chronic fatigue, pitting edema, 
chest pain and cyanotic feet secondary to administration of 
Trazodone HCL, (3) a liver disorder; and a claim for a TDIU, 
are all addressed in the Remand part of this decision.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO with respect to his left shoulder disorder claim.

2.  The veteran's service-connected left shoulder disability 
is manifested by normal ranges of motion and normal X-ray 
findings. 

3.  A November 1992 Board decision denied service connection 
for perforation of the left tympanic membrane and for a 
psychiatric disorder.

4.  The evidence added to the record since the November 1992 
Board decision referable to the claimed perforation of the 
left tympanic membrane is not wholly cumulative and, when 
considered in connection with evidence previously assembled 
regarding that claimed disorder, is so significant that it 
must be considered in order to fairly decide the merits of 
that claim.  
 
5.  The evidence received since the November 1992 Board 
decision referable to the claimed psychiatric disorder is 
cumulative of previous evidence or is not relevant or 
probative to the question of whether the veteran has a 
psychiatric disorder that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5203 (2000).

2.  Evidence regarding a left ear disorder added to the 
record since the November 1992 Board decision, which denied 
service connection for perforation of the left tympanic 
membrane, is new and material; and the claim for that benefit 
is reopened.  38 U.S.C.A. § 5107, 5108(a) (West 1991); 38 
C.F.R. § 3.156(a) (2000). 

3.  Evidence regarding a psychiatric disorder submitted since 
the November 1992 Board decision is not new and material; and 
the claim for that benefit is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it must be shown that all relevant facts 
have been properly developed and that the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107 has been complied 
with.  The Board has reviewed the evidence of record.  With 
respect to the left shoulder disability claim, the Board 
finds that there is no further duty to assist the claimant in 
the development of that claim.  38 U.S.C.A. § 5107.

I.  Claim For a Higher Evaluation for a Left Shoulder 
Disability 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
left shoulder disability at issue here.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the left shoulder 
disability.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  

In December 1987 rating decision, the RO granted service 
connection for a left shoulder disorder on the basis of 
evidence of a left shoulder injury during service.  A 10 
percent evaluation was assigned, effective from July 1987.  
This evaluation has since remained in effect and is at issue 
in this case.

During his May 1997 VA general medical examination, the 
veteran complained that he had stiffness in the left shoulder 
with any weather change.  He reported that he had had a lot 
of pain during the summer of 1996, which was not related to 
any activities.  That pain had since diminished but had 
recurred periodically over the years since 1985.  The 
examination revealed a normal range of motion of the 
shoulders.  Forward elevation (flexion) was to 180 degrees 
bilaterally; abduction to 180 degrees bilaterally; and 
external/internal rotation was to 90 degrees bilaterally.  
Examination of the extremities revealed no atrophy of any 
muscle group.  X-rays of the left shoulder were normal, 
showing no fracture or dislocation; and normal subacromial 
space and AC joint.  The pertinent diagnosis was left 
shoulder injury, in remission.

The RO has evaluated the veteran's left shoulder disorder at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2000).  Under this code, a 10 percent evaluation is 
warranted for nonunion of the clavicle or scapula without 
loose movement, or malunion of the clavicle or scapula.  A 20 
percent evaluation, the maximum available under this section, 
is in order for dislocation of the clavicle or scapula, or 
nonunion with loose movement.  This code also allows that 
alternatively, the disability may be rated on impairment of 
function of the contiguous joint.  As this code contemplates 
impairment of movement of the left shoulder, consideration of 
such symptomatology as painful motion, functional loss due to 
pain, and excess fatigability is warranted in determining an 
appropriate evaluation.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2000).  As the 
veteran is right-handed, the criteria for a minor upper 
extremity are for application.  See 38 C.F.R. § 4.69 (2000).

In this case, examination revealed essentially normal 
findings, with normal X-ray findings and normal ranges of 
motion.  See 38 C.F.R. § 4.71, Plate I (2000).  Forward 
elevation (flexion) was to 180 degrees bilaterally; abduction 
to 180 degrees bilaterally; and external/internal rotation 
was to 90 degrees bilaterally.  
X-rays of the left shoulder were normal.  The pertinent 
diagnosis was left shoulder injury, in remission.  

After carefully reviewing the evidence, the Board concludes 
that an increased evaluation is not warranted.  The veteran 
is assigned a 10 percent ratings for the left shoulder under 
38 C.F.R § 5203 for malunion of the clavicle or scapula.  The 
Board finds that there is no evidence of any nonunion of the 
clavicle or scapula with loose movement, on which to base an 
increased scheduler evaluation under Diagnostic Code 5203.  
On the basis of these recent examination objective findings 
discussed above, and a review of the entire record, the Board 
finds that an increased scheduler evaluation is not warranted 
under Diagnostic Code 5203.  

There also is no evidence of ankylosis of scapulohumeral 
articulation, to warrant an increased evaluation under 
Diagnostic Code 5200; or limitation of motion of the arm 
midway between the side and shoulder level to warrant an 
increase under Diagnostic Code 5201; or other impairment of 
the humerus to warrant an increase under Diagnostic Code 
5202.  Limitation of motion at shoulder level is not shown on 
recent evaluation, and the medical evidence fails to 
demonstrate ankylosis of the scapulohumeral articulation or 
impairment of the humerus. Thus, evaluation of the veteran's 
left shoulder disability under any of those diagnostic codes 
would not yield a disability evaluation greater than the 
currently assigned 10 percent evaluation.

In sum, the veteran's left (minor) shoulder disability is 
currently manifested by complaints of stiffness in the left 
shoulder with any weather change, and pain that had 
diminished since 1996 but which recurred periodically.  The 
Board finds that that symptomatology reflecting limitation of 
motion and limitation of function due to pain on use warrants 
assignment of a 10 percent evaluation under the provisions of 
38 C.F.R. Part 4,§§ 4.40 and 4.45 (2000).  The Board finds 
that the current evaluation is appropriate under 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2000); 
and that an increased evaluation is not warranted for the 
veteran's left shoulder disability at this time.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against that claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left shoulder disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).
 
II.  Application to Reopen Claims Based on New and Material 
Evidence

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (2000) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran claims that he has provided new and material 
evidence to reopen his claims of entitlement to service 
connection for perforation of the left tympanic membrane, and 
for a psychiatric disorder.  Prior to the February 1996 
rating decision from which this appeal arose, service 
connection for these claimed disorders, was last denied by 
the Board in a November 1992 decision.  In that decision, the 
Board denied service connection for perforation of the left 
tympanic membrane and for an acquired psychiatric disorder, 
on the basis that it was not shown that the veteran had a 
perforation of the left tympanic membrane or an acquired 
psychiatric disorder, of service origin.  

With respect to the claimed left tympanic membrane 
perforation, the November 1992 Board decision contains a 
discussion of the medical evidence of record, and a 
determination that although the veteran did incur a 
perforation of the left tympanic membrane in service, it 
apparently healed with no residual disability.  The decision 
noted that no perforation was found during VA examination 
soon after service, and a scar found during VA examination in 
January 1991 was attributed to disability not shown in 
service.

Regarding the psychiatric disorder claim, the November 1992 
Board decision contains a discussion of the medical evidence 
of record, and a determination that the veteran did have 
acute and transitory situational reactions in service in 
response to significant stressors at the time, coupled with a 
personality disorder; which the Board determined was not 
considered a disability within the meaning of applicable 
legislation providing compensation benefits.  The Board 
further determined that while the veteran had psychiatric 
diagnoses after service, noted to include anxiety, 
depression, and paranoia, it was unable to conclude that any 
of these diagnoses of acquired psychiatric disorders were 
related to service.

The Board's November 1992 decision is final.  38 U.S.C.A. § 
7104(b).  Because the November 1992 Board decision is the 
last final decision on those claims, the veteran's claims may 
only be reopened if new and material evidence is submitted 
since that decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2000).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  

The additional evidence received since November 1992 includes 
VA and private treatment records from May 1987 through May 
1999; reports of VA examinations in May and September 1997, 
and October 1999; copies of published medical information; 
and statements from the veteran.  

Regarding the claimed psychiatric disorder, the evidence 
received since November 1992 includes private and VA medical 
reports showing treatment of psychiatric complaints and 
pertinent findings and diagnoses.  The report of a May 1997 
VA mental disorders examination shows relevant findings and 
diagnoses under Axis I, of delusional disorder, persecutory 
type; and under Axis II, of personality disorder, paranoid 
type.  

Prior to the last final Board decision of November 1992, the 
evidence of record did not show that any current psychiatric 
diagnosis was related to service.  Although the evidence 
received since November 1992 does show a diagnosis not shown 
before, of a delusional disorder, there is no evidence to 
relate that diagnosis to service.  As was the case in 
November 1992, the evidence submitted since then does not 
show that the veteran has a present psychiatric diagnosis 
that has been related by competent medical evidence to 
service.  

Thus, the evidence submitted since November 1992 does not 
establish any connection between the veteran's claimed 
psychiatric disorder and his military service.  Although 
there are records received since November 1992 of pertinent 
treatment, there is no medical opinion or other competent 
evidence that a current psychiatric disorder was related to 
active service.

The Board is therefore of the opinion that the evidence 
received since the November 1992 final Board decision is 
essentially cumulative or redundant of evidence previously on 
file; and is not sufficiently significant to the specific 
matters in this case that it must be considered in order to 
fairly decide the merits of the psychiatric disorder claim.  
Although some clinical records not previously received have 
been added to the record since November 1992, that which does 
pertain to psychiatric symptomatology does not bear directly 
or substantially upon the specific matter under consideration 
here.  That is, as with the evidence up to November 1992, the 
evidence since then does not show competent medical evidence 
to link a currently diagnosed psychiatric disorder to 
service.  

Therefore, the Board finds that the evidence since November 
1992 is either cumulative, redundant, or does not bear 
directly and substantially upon the specific matter under 
consideration; and when considered by itself or in connection 
with evidence previously assembled, is not so significant to 
the issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
evidence submitted since the Board's November 1992 final 
decision is not new and material such that it would warrant 
reopening the veteran's claim.  Therefore, the appeal is 
denied.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that the appellant has provided lay 
statements asserting that a claimed psychiatric disorder is 
related to service.  However, as a lay person he is not 
competent to offer an opinion concerning the etiology of his 
claimed disorder.  Espiritu v. Derwinski, 2 Vet. App 492 
(1992).  Hence, these statements are insufficient to reopen 
this claim. 

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
apply in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  The Board views its discussion as sufficient to 
inform the veteran of the requirements necessary to reopen 
his claim for service connection for the claimed disability.  
See Graves v. Brown, 8 Vet. App. 522, 524-525 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

Regarding the claimed left tympanic membrane perforation 
claim, the evidence received since November 1992 includes the 
reports of May 1997 VA general and ENT examinations.  The 
general examination report includes findings that the 
tympanic membranes were intact, that there was some lack of 
landmarks on the left tympanic membrane, and that a Weber 
test with tuning fork lateralized to the left ear.  The 
report contains a diagnosis of history of left tympanic 
membrane perforation with status post tympanoplasty.  The ENT 
examination report recounted the veteran's reported history 
of experiencing a total perforation of the left tympanic 
membrane in the mid 1980's, when struck by a wave; followed 
by reconstruction of the tympanic membrane in 1985.  On 
examination, both tympanic membranes and canals were clear, 
with no significant post-operative changes seen on the 
tympanic membranes.  The tuning fork lateralized to the left 
ear.  The audiogram revealed mild conductive hearing loss on 
the left side, and entirely normal hearing on the right.  The 
tympanogram showed some hypermobility on the left and a 
normal response on the right.  The examiner stated that this 
type of audiometric results could represent some degree of 
middle ear ossicular partial discontinuity.  The examiner 
opined that in light of the veteran's injury history, it was 
certainly possible that the ossicles were not completely 
connected and intact.  The examiner noted that he did not 
have previous audiograms to compare to see how this had 
changed.   

A September 1997 VA audiological examination contains 
findings that testing of the left ear revealed a significant 
air-bone gap consistent with the history of a perforation and 
subsequent surgical repair.  The report contains a diagnosis 
of audiological evaluation consistent with the veteran's 
history of middle ear disease in the left ear.  

The examiner from the May 1997 VA ENT examination provided 
follow-up statements in February and April 1998.  These 
statements, contain opinions that a conductive hearing 
deficit in the left ear may be associated with an ossicular 
abnormality; and that the cited persistent conductive hearing 
deficit in the left ear would seem to indicate that one of 
the three ossicles of hearing, the malleus, incus, or stapes, 
was not adequately transmitting sound.  

In the April 1998 statement the examiner noted his review of 
the record, and that he identified information regarding the 
inservice injury and a note regarding a brief consultation by 
the Military ENT service in August of 1985.  That note stated 
that the veteran was scheduled for surgery in September 1985, 
but the examiner was unable to find any record of that 
scheduled treatment.  The examiner noted that the veteran had 
persistent conductive hearing deficit in the left ear that 
would seem to indicate that one of the three ossicles of 
hearing, the malleus, incus, or stapes, was not adequately 
transmitting sound.  The examiner noted that this type of 
injury could have easily occurred at the time of the 
veteran's tympanic membrane perforation.  The examiner noted 
that records seemed to be incomplete and did not contain 
records of surgery scheduled for September 1985.  The 
examiner indicated that the missing operative report would 
usually discuss the appearance and mobility of the ossicles 
at the time of a tympanoplasty.  

In conclusion, the evidence received since November 1992 
shows a current diagnosis of a left ear disorder.  Further, 
the examiner in the May 1997 VA ENT examination has provided 
subsequent opinions in February and April 1998, indicating 
that the veteran's left ear conductive hearing loss could be 
related to the inservice injury to his tympanic membrane.  
The Board finds that this evidence pertaining to the claimed 
left tympanic membrane perforation disorder is new to the 
record, and, in view of the standards for materiality set 
forth in Hodge, the Board finds that this new evidence bears 
directly and substantially upon the specific matters under 
consideration.  That is, the new evidence bears directly and 
substantially upon the question of whether the veteran 
currently has a claimed left tympanic membrane perforation 
disorder; and if so, whether any such current disorder was 
incurred in or aggravated by service.  

The evidence received since November 1992 is particularly 
significant because the evidence available as of that date 
indicated that there were no current residuals associated 
with a left tympanic membrane perforation, and that there was 
no evidence that tended to relate any such current disorder 
to service.  In other words, the evidence received since 
November 1992 shows that the veteran has an ear disorder 
consistent with a history of perforation and surgical repair, 
as indicated to some extent in the record.  As the new 
evidence tends to relate a present left ear disorder to 
service, it is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the veteran's claim for 
service connection for perforation of the left tympanic 
membrane is reopened.

Having reopened the veteran's claim for service connection 
for perforation of the left tympanic membrane, the next step 
is consideration of the claim on a de novo basis.  While 
there is a definitive diagnosis of a left ear disorder and 
some evidence to attribute that disorder to perforation of 
the left tympanic membrane, the evidence is not definitive as 
to whether there is a nexus between this and service.

However, based upon the evidence of record, and to provide 
the veteran with due process to have his claim considered by 
the RO in the first instance under other potential avenues 
for recovery, the left ear claim is reopened and REMANDED 
infra.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Hodge; 
Bernard; see also Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  


ORDER

A rating in excess of 10 percent for service-connected left 
shoulder disability, is denied.

The claim for service connection for perforation of the left 
tympanic membrane is reopened. 

New and material evidence not having been submitted to reopen 
the claim for service connection for a psychiatric disorder, 
the appeal of that claim is denied.


REMAND

The veteran is seeking service connection for (1) perforation 
of the left tympanic membrane, (2) chronic fatigue, pitting 
edema, chest pain and cyanotic feet secondary to 
administration of Trazodone HCL, and for (3) a liver 
disorder.  He is also seeking a total disability rating based 
upon individual unemployability and due to service-connected 
disabilities (TDIU).  The VA has a duty to assist the veteran 
in the development of facts pertinent to his claims.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (2000); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993); see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

A review of the record indicates that service medical records 
may be incomplete.  In an April 1998 statement, the examiner 
from the May 1997 VA ENT examination indicated that he had 
reviewed the veteran's claims file.  The examiner indicated 
that throughout the "chart" reference was made to the fact 
that the veteran underwent a left tympanoplasty in September 
1985.  He indicated, however, that the record of that 
September 1985 surgery, which could have provided pertinent 
evidence, was not present in the claims file. 

Service medical records in August 1985 show treatment at 
Walter Reed Army Medical Center when the veteran's left ear 
was injured.  Emergency care treatment records from there at 
that time show findings of probable ruptured left tympanic 
membrane with bleeding that had stopped.  An August 1985 ENT 
consult report contains a diagnosis of left tympanic membrane 
perforation, and indicated that surgery was scheduled for 
September 1985.  On review of the claims file, however, the 
Board notes that there is no record of any pertinent surgical 
treatment subsequent to the August 1985 left ear injury.  

The Board is of the opinion that based on the foregoing, a 
search is necessary for service medical records that may be 
missing from the claims file, particularly records of 
pertinent surgical ear treatment referred to above, which may 
assist in the determination of this case.  Therefore, as the 
record indicates that there may be additional service medical 
records not of record, a search for any additional service 
medical records is needed.  

The Board believes that it would be beneficial to seek any 
other pertinent medical records since service and not of 
record, which are referable to treatment or examination for 
the veteran's claimed tympanic membrane perforation.  On 
remand, the RO should instruct the appellant to submit 
medical evidence to support his assertions that the claimed 
left ear disorder is present and related to service. 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires that assistance to the 
veteran shall include providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Under that statute, an examination or opinion 
is necessary if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant), contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active ... service; but does not contain sufficient 
medical evidence ... to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  

As discussed in the decision's section II above, there is 
some medical evidence that there are residuals attributable 
to a perforation of the left tympanic membrane.  The record 
also contains evidence indicating that the symptomatology may 
be associated with the claimant's active service.  However, 
the competent medical evidence is not definitive as to 
whether there is a nexus between service and any presently 
diagnosed left tympanic membrane perforation.  Given the 
absence of any definite medical opinion and paucity of other 
medical evidence to relate the claimed residuals of a 
perforation of the tympanic membrane to service, the Board 
believes that it does not contain sufficient medical evidence 
to make a decision on the claim.  On this basis, the Board 
believes that, pursuant to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A), a remand is 
also necessary to obtain a medical opinion regarding whether 
there is a nexus between service, and any perforation of a 
left tympanic membrane.
 
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
that takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Thus, the Board finds that a 
contemporaneous VA examination, which is subsequent to 
obtaining any further medical records, and which takes into 
account the records of prior medical treatment is warranted 
in order to fulfill the statutory duty to assist.  To that 
end, any additional treatment records should be obtained, and 
an appropriate VA examination should be scheduled to 
determine the nature and etiology of any claimed perforation 
of a left tympanic membrane.  

In view of the foregoing, the issues of entitlement to 
service connection for chronic fatigue, pitting edema, chest 
pain and cyanotic feet secondary to administration of 
Trazodone HCL; and for a liver disorder, are deferred.  
Further, because the outcome of the adjudication of these 
service-connection claims being remanded herein may affect 
the appellant's disability ratings for service-connected 
disabilities, and therefore may affect whether he may be 
considered for a total rating based on individual 
unemployability, the Board finds that these claims are 
inextricably intertwined with the claim for a total rating 
based on individual unemployability (TDIU).  Therefore, the 
claim for a TDIU must be deferred pending the results of the 
RO's action.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO must use all available 
resources, to include the assistance of 
the National Personnel Records Center and 
the Department of the Army, to seek and 
associate with the claims file, 
additional service medical records not 
present in the claims file.  In this 
regard, the RO should ask the veteran to 
identify specific dates and locations 
where he received treatment during 
service for his claimed left ear 
disorder.  In particular, the RO should 
seek to obtain pertinent ENT treatment of 
the left ear perforation of the tympanic 
membrane in August 1985 and thereafter, 
including surgical treatment noted as 
scheduled for September 1985 at Walter 
Reed Army Medical Center.  

2.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file any outstanding post-service 
records of the veteran's VA or private 
medical treatment for his claimed left 
tympanic membrane disorder not already 
associated with the claims file.  In this 
regard, the RO should take appropriate 
steps to contact the veteran and instruct 
him to submit all medical evidence which 
tends to support his assertions that he 
has a left tympanic membrane disorder 
related to service.  After securing the 
necessary release, the RO should obtain 
these records.   

3.  Then the veteran should be afforded a 
VA ENT examination for the purpose of 
determining the nature and extent of any 
disorder related to any perforation of 
the left tympanic membrane found to be 
present.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner is 
to review the entire claims file in 
conjunction with the examination.  All 
indicated studies should be performed.  

The examiner should provide an opinion as 
to the etiology of any perforation of the 
left tympanic membrane or residuals 
thereof found; to include whether it is 
at least as likely as not that such 
disorder is related to service.  The ENT 
examiner must also be requested to 
comment on the April 1998 medical 
statement, in which the examiner from the 
May 1997 VA ENT examination indicated 
that there may be residuals of a tympanic 
membrane perforation related to an 
inservice injury.  A complete rationale 
should be given for all opinions and 
conclusions expressed by the examiner.

4.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  

5.  Then the RO should review the 
evidence and readjudicate the issue of 
entitlement to service connection for 
perforation of the left tympanic 
membrane.  Also, on the basis of any 
additional pertinent evidence that may be 
obtained, the RO also should readjudicate 
the issues of entitlement to service 
connection for chronic fatigue, pitting 
edema, chest pain and cyanotic feet 
secondary to administration of Trazodone 
HCL, and for a liver disorder.

The RO should then readjudicate the claim 
for a total disability rating based on 
individual unemployability considering 
the evidence in its entirety.  The RO 
should consider this issue in the context 
of the appellant's employment history, 
educational and vocational attainment, 
and all other factors having a bearing on 
the issue, and provide the appellant with 
a complete statement of these factors.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

